          Case 1:19-cr-00519-ELH Document 49 Filed 02/11/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

  UNITED STATES OF AMERICA

                                                         Case No. ELH-19-0519
  v.                                                     ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
  LISA FORE                                              (COMPASSIONATE RELEASE)




       Upon the motion of the defendant for a reduction in sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A) (ECF 46), IT IS ORDERED that the motion is:

☐ GRANTED

       ☐ The defendant’s previously imposed sentence of imprisonment of ________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       ☐ Time served.

       If the defendant’s sentence is reduced to time served:

               ☐      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,

                      a release plan is established, appropriate travel arrangements are made,

                      and it is safe for the defendant to travel. There shall be no delay in
  Case 1:19-cr-00519-ELH Document 49 Filed 02/11/21 Page 2 of 3



               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

       ☐       There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

☐ The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

☐ probation or ☐ supervised release of ___ months (not to exceed the unserved portion

of the original term of imprisonment).

       ☐ The defendant’s previously imposed conditions of supervised release apply to

       the “special term” of supervision; or

       ☐ The conditions of the “special term” of supervision are as follows:




                                          2
          Case 1:19-cr-00519-ELH Document 49 Filed 02/11/21 Page 3 of 3



       ☐ The defendant’s previously imposed conditions of supervised release are unchanged.

       ☐ The defendant’s previously imposed conditions of supervised release are modified as

       follows:


☐ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _________________, along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.

☐ DENIED after complete review of the motion on the merits.

       ☐ FACTORS CONSIDERED (Optional)

❎ DENIED WITHOUT PREJUDICE because Ms. Fore does not indicate in her motion (ECF

46) whether she has exhausted all administrative remedies, as required by 18 U.S.C.

§ 3582(c)(1)(A), or that 30 days have elapsed since receipt of the defendant’s request by the

warden of the defendant’s facility.

IT IS SO ORDERED.



Date: February 11, 2021                                              /s/
                                                              Ellen L. Hollander
                                                              United States District Judge




                                                 3
